           Case 1:20-cv-00667-TNM Document 39 Filed 01/19/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF COLUMBIA



 CHRIS WILLIAMS; GARY BURKE; FRED                          No. 1:20-cv-00667-TNM
 HEPP; and JEFF HEPP,
                                             Plaintiffs,
    v.
 WILBUR ROSS, in his official capacity as
 Secretary of the U.S. Department of Commerce;
 et al.,
                                            Defendants


 and
 OCEANA, INC.,
                                Defendant-Intervenor.

    NOTICE OF VOLUNTARY DISMISSAL AS TO PLAINTIFF CHRIS WILLIAMS

         WHEREAS Plaintiff Chris Williams has agreed to participate in the State of California’s

drift gill net transition program;

         WHEREAS a condition of Mr. Williams’ compensation through that program is that he

agree not to use his federal drift gill net permit;

         WHEREAS Mr. Williams no longer has a continuing legally cognizable interest in the

federal drift gill net swordfish fishery;

         IT IS THEREFORE STIPULATED AND AGREED to by and among the parties that

Plaintiff Chris Williams hereby dismisses without prejudice all claims that he has advanced in this

action, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

         Each party shall bear its own costs.




                                                      1
No. 1:20-cv-00667-TNM
         Case 1:20-cv-00667-TNM Document 39 Filed 01/19/21 Page 2 of 3




       DATED: January 19, 2021.
                                              Respectfully submitted,

                                              s/ Damien M. Schiff
       DANIEL T. WOISLAW*                     DAMIEN M. SCHIFF
       Va. Bar No. 91180                      D.C. Bar No. CA00045
       Email: dwoislaw@pacificlegal.org       Email: dschiff@pacificlegal.org
       Pacific Legal Foundation               Pacific Legal Foundation
       3100 Clarendon Blvd., Suite 610        930 G Street
       Arlington, Virginia 22201              Sacramento, California 95814
       Telephone: (202) 888-6881              Telephone: (916) 419-7111
       *Pro Hac Vice
                                   Attorneys for Plaintiffs




       DATED: January 19, 2021.               JEAN E. WILLIAMS,
                                              Deputy Assistant Attorney General
                                              Environment & Natural Resources Division
                                              SETH M. BARSKY, Chief
                                              MEREDITH FLAX, Assistant Chief


                                              s/ Bridget Kennedy McNeil________________
                                              BRIDGET KENNEDY MCNEIL
                                              CO Bar No. 34299
                                              Senior Trial Attorney
                                              United States Department of Justice
                                              Environment & Natural Resources Division
                                              Wildlife & Marine Resources Section
                                              999 18th Street, South Terrace, Suite 370
                                              Denver, Colorado 80202-2413
                                              Telephone: (303) 844-1484
                                              Facsimile: (303) 844-1350
                                              Email: Bridget.McNeil@usdoj.gov

                                              Attorneys for Federal Defendants




                                             2
No. 1:20-cv-00667-TNM
         Case 1:20-cv-00667-TNM Document 39 Filed 01/19/21 Page 3 of 3




       DATED: January 19, 2021.

                                       s/ Lide E. Paterno_______________________
                                       Lide E. Paterno (D.C. Bar No. 166601)
                                       David H. Quigley (D.C. Bar No. 465822)
                                       Stacey H. Mitchell (D.C. Bar No. 155790)
                                       Michael W. Fires (D.C. Bar No. 1644614)
                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                       2001 K Street, N.W.
                                       Washington, D.C. 20006
                                       Telephone: (202) 887-4000
                                       Facsimile: (202) 887-4288
                                       Email: lpaterno@akingump.com
                                               dquigley@akingump.com
                                               shmitchell@akingump.com
                                               mfires@akingump.com

                                       Counsel for Defendant-Intervenor Oceana, Inc




                                       3
No. 1:20-cv-00667-TNM
